—In an action to foreclose a mortgage, the defendants Robert and Carol Eisenberg appeal from (1) an order of Supreme Court, Suffolk County (Tanenbaum, J.) dated May 13, 1992, which, inter alia, granted the plaintiff’s motion for summary judgment and denied their cross motion to dismiss the complaint, and (2) an order of the same court dated June 24, 1992, which, inter alia, appointed a Referee to compute the amount due the plaintiff.
Ordered that the orders are affirmed, without costs or disbursements.
We agree with the Supreme Court that Business Corporation Law § 1312 (a) does not require dismissal of this action commenced by a New York corporation which succeeded to the interests of an unauthorized foreign corporation (see, United Arab Shipping Co. v Al-Hashim, 176 AD2d 569; Beer v Myers & Co., 159 AD2d 943, Tri-Terminal Corp. v CITC Indus., 78 AD2d 609). The case of Pergament Home Ctrs. v Net Realty Holding Trust (171 AD2d 736), which involved an action commenced by an unauthorized foreign corporation doing business in New York, is distinguishable from the case at bar. Rosenblatt, J. P., Miller, Krausman and Florio, JJ., concur.